DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-4 are rejected under 35 U.S.C. 101 as claiming the same invention as that of Claims 1-4 of prior U.S. Publication US2021/0186654 A1 (Referred as 654, App. 16/080490). This is a statutory double patenting rejection.



Claims 1, 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2 of U.S. Patent No. 10117724. Although the claims at issue are not identical, they are not patentably distinct from each other because

It is clear that all of the elements of Claims 1, 3 are to be found in Claim 1, 2 of Patent 10117724.  The difference between Claims 1, 3 of the current application and Claims 1, 2 of Patent 10117724 line in fact that Claim 1, 3 of the current application includes more elements and are thus more specific.  Thus the invention of Claims 1, 3 of current application is in effect a “species” of the “generic” invention of Claim 1, 2 of Patent 10117724.  It has been held that the generic invention is “anticipated” by the “species.”  Since Claims 1, 2 of Patent 10117724 are anticipated by Claims 1, 3 of the current application, it is not patentably distinct from Claims 1, 3 of Patent 1011724.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stefan (DE102012000757A1).

Regarding to Claim 1, Stefan teaches a rolling bearing for a bearing unit for an air turbine comprising:
a turbine blade configured to rotate with receiving compressed air (Fig. 1, Part 4, Fig. 4B, Part 30 is the compressed air);
a rotary shaft having the turbine blade integrally fixed thereto and capable of mounting a tool thereto (Fig. 1, Part 2, Part 6, Paragraph 49 of the translated version); and
the rolling bearing configured to rotatably support the rotary shaft to a housing (Fig. 1, Part 10, Paragraph 8, Paragraph 48 of the translated version),
wherein the rolling bearing comprises:
an outer ring fixed to the housing (Fig. 4A, Part 14);
an inner ring fixed to the rotary shaft (Fig. 4A, Part 12);
a plurality of rolling elements rollably arranged between the outer ring and the inner ring (Fig. 4A, Part 16, Paragraph 50 of the translated version); and

wherein an axial end, which is positioned at a downstream side with respect to a supply direction of the compressed air (Fig. 4B, please see the direction for defining the downstream and upstream direction), of an outer peripheral surface of the inner ring has an inclined surface having a diameter that changes from large to small toward the downstream side with respect to the supply direction of axial compressed air (Fig. 4A, Fig. 4B, please see the change of Part 12),
wherein the seal member is configured only by an elastic material without a metal core (Paragraph 51 of the translated version), and has a base part extending in a radial direction and a lip part extending from a radially inner end of the base part and inclined to the downstream side with respect to the supply direction of the compressed air toward a radially inner side (Fig. 4A, Part 20a),
wherein when the compressed air is not applied (Fig. 4A), an inclined surface, which is positioned at an upstream side with respect to the supply direction of the compressed air, of the lip part of the seal member is in contact with the inclined surface of the inner ring (Fig. 4A, Paragraph 60 of the translated version), and
wherein when the compressed air is applied (Fig. 4B), a contact area between the inclined surface, which is positioned at the upstream side with respect to the supply direction of the compressed air, of the lip part of the seal member and the inclined surface of the inner 

Regarding to Claim 2, Stefan teaches a rolling bearing for bearing unit for an air turbine comprising:
a turbine blade configured to rotate with receiving compressed air (Fig. 1, Part 4, Fig. 4B, Part 30 is the compressed air);
a rotary shaft having the turbine blade integrally fixed thereto and capable of mounting a tool thereto (Fig. 1, Part 2, Part 6, Paragraph 49 of the translated version); and
the rolling bearing configured to rotatably support the rotary shaft to a housing (Fig. 1, Part 10, Paragraph 8, Paragraph 48 of the translated version),
wherein the rolling bearing comprises:
an outer ring fixed to the housing (Fig. 4A, Part 14);
an inner ring fixed to the rotary shaft (Fig. 4A, Part 12);
a plurality of rolling elements rollably arranged between the outer ring and the inner ring (Fig. 4A, Part 16, Paragraph 50 of the translated version); and
a seal member fixed to an inner peripheral surface of the outer ring and configured to seal a bearing internal space between the outer ring and the inner ring (Fig. 4A, Part 20, Paragraph 51 of the translated version),
wherein at least a part, with which a lip part is in contact, of an outer peripheral surface of the inner ring is configured as a cylindrical surface (Fig. 4A, Part 20a, Paragraph 20 of the translated version),

wherein when the compressed air is not applied, an inner peripheral surface of the lip part of the seal member is in contact with the cylindrical surface of the inner ring (Fig. 4A, Paragraph 60 of the translated version), and
wherein when the compressed air is applied, a contact area between the inner peripheral surface of the lip part of the seal member and the cylindrical surface of the inner ring becomes smaller, as compared to when the compressed air is not applied (Fig. 4B, Paragraphs 61, 62 of the translated version).

Regarding to Claim 3, Stefan teaches the rolling bearing, wherein when the compressed air is applied, the seal member is not in contact with the outer peripheral surface of the inner ring (Paragraphs 61, 62 of the translated version).

Regarding to Claim 4, Stefan teaches an air turbine handpiece for dental use comprising the bearing unit for an air turbine according to claim 1 (Paragraph 1 of the translated version).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gonser (US5779474A) teaches a bearing unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/Examiner, Art Unit 3747